DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “wherein the human caller’s delay is a delay due to a termination of the conversation between the human caller and the Al agent”. It is not clear how human caller’s delay is due to termination of the conversation between the human caller and the AI agent i.e. once the conversation has termination, the active call has ended and does not exist.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Thenthiruperai (US Patent No. 7,436,948), and further in view of Odinak (US Patent Application Publication No. 2012/0069975), and further in view of Dwyer (US Patent Application Publication No. 2015/0195406).
Regarding claim 1, Thenthiruperai teaches a method for leveraging artificial intelligence to integrate human and machine responses within an interactive voice response ("IVR") (Fig. 1) system, the method comprising:
receiving an initiation of a conversation with a human caller and an artificial intelligence ("Al") engine (Fig. 1 item 16 providing application layer interaction), the conversation comprising a request from the human caller (col. 3 ll. 43-45, col. 5 ll. 4-9, ll. 55-62);
providing, to the Al engine, voice inputs generated by the human caller (col. 4 ll. 4-11, ll. 36-40, col. 5 ll. 55-62);
tracking a length of time of the conversation with the human caller and the Al engine (col. 4 ll. 40-47, col. 6 ll. 22-44, col. 7 ll. 5-col. 8 ll. 20);
tracking responses provided by the Al engine (col. 4 ll. 48-col. 5 ll. 3, col. 5 ll. 57-67);
automatically transferring the human caller and the voice inputs to a human agent when: the length of time is equal to a first pre-determined amount of time; and a satisfactory response to the request has not yet been provided by the Al engine, the satisfactory response comprising a response that triggers the human caller's delay of a second pre-determined amount of time (i.e. the satisfactory response that triggers the caller delay which in one embodiment of disclosure is a satisfactory response that causes termination of call is not provided and hence the call is still active that can be transferred.) (col. 3 ll. 32-37, col. 4 ll. 41-47, col. 6 ll. 2-5, col. 6 ll. 20-col. 7 ll. 4, col. 7 ll. 54-56, ll. 60-62, col. 8 ll. 17-20, routing to live operator to continue conversation when threshold time is reached, and caller encountered delay in multiple levels with multiple threshold times) (col. 1 ll. 48-col. 3 ll. 3, col. 3 ll. 23-col. 8 ll. 34 for complete details).
Thenthiruperai obviously teaches transferring to live operator with voice inputs and continuing the conversation with the human caller and the human agent, but Thenthiruperai does not teach continuously providing a voice-to-text rendition of the continuing conversation on a display screen, the display screen positioned within proximity of the human agent; based on the continuing conversation: determining, by the human agent, a type of request; receiving a selected response provided by the human agent based on the determination of the type of request; and transferring back the human caller to the Al engine to provide the selected response to the human caller; and wherein, when the selected response provided by the Al engine to the human caller is not the satisfactory response, changing a background-color on the display screen to alert the human agent.
However, in the similar field, Odinak teaches continuously providing a voice-to-text rendition of the continuing conversation on a display screen, the display screen positioned within proximity of the human agent (Paragraphs 0060, 0062, 0069-0070, 0077, 0080 user speech utterance converted to text and displayed to agent); based on the continuing conversation: determining, by the human agent, a type of request; receiving a selected response provided by the human agent based on the determination of the type of request; and transferring back the human caller to the Al engine to provide the selected response to the human caller (Paragraphs 0060-0061, 0066-0067, 0070-0077, 0081-0091 agent viewing transcribed caller speech, responding with response/message, transferred to script engine to be synthesized as text-to-speech voice delivered to the caller) (Paragraphs 0048-0111 for complete details).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Thenthiruperai to continuously provide a voice-to-text rendition of the continuing conversation on a display screen, the display screen positioned within proximity of the human agent; based on the continuing conversation: determine, by the human agent, a type of request; receive a selected response provided by the human agent based on the determination of the type of request; and transfer back the human caller to the Al engine to provide the selected response to the human caller as taught by Odinak so that “agents can listen to or read transcribed customer utterances and text messages, thereby each allowing their attention to be split among multiple calls” (Odinak, Paragraph 0022).
Thenthiruperai and Odinak do not teach when the selected response provided by the Al engine to the human caller is not the satisfactory response, changing a background-color on the display screen to alert the human agent.
However, in the similar field, Dwyer teaches changing a background-color on the display screen to alert the human agent (Paragraphs 0007, 0025, 0044, 0118-0119, 0144, 0151-0155) when the selected response provided by the Al engine (Paragraphs 0006-0007, 0011, 0082, 0096 IVR session with voice-to text conversion) to the human caller is not the satisfactory response (Paragraphs 0006-0008, 0013-0014, 0025, 0042-0044, 0082-0083, 0120, 0144, 0147-0156 and throughout the art, performing sentiment/ emotional analysis to flag the agent with different color display).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Thenthiruperai and Odinak to change a background-color on the display screen to alert the human agent when the selected response provided by the Al engine to the human caller is not the satisfactory response as taught by Dwyer so that “The visual indicator may indicate the results of the real time or near real time evaluation by one of blinking, vibrating, shaking, moving, changing color, and changing category label” (Dwyer, Paragraph 0025).
Regarding claim 2, Odinak teaches simultaneous to the continuing conversation, continuing to provide the voice inputs generated by the human caller to the Al engine (Paragraphs 0060, 0062, 0069-0070, 0077, 0080).
Regarding claim 3, Thenthiruperai teaches prior to providing the voice inputs to the Al engine, processing the voice inputs using natural language processing ("NLP".) (col. 4 ll. 4-11).
Regarding claim 4, Thenthiruperai teaches the first pre-determined amount of time is a length of time equal to or greater than 25 seconds (col. 7 ll. 60-col. 8 ll. 6 programmable timer).
Regarding claim 7, Dwyer teaches when the selected response provided is not the satisfactory response then alert the human agent (Paragraphs 0006-0008, 0013-0014, 0025, 0042-0044, 0082-0083, 0118-0120, 0144, 0147-0156), and Odinak teaches agent intervention in the call any time (Paragraphs 0077-0090). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Thenthiruperai, Odinak and Dwyer to transfer the human caller to the human agent to complete the conversation when the caller is not satisfied instead of just alerting the agent).
Regarding claim 10, Dwyer teaches when the selected response provided by the Al engine to the human caller is not the satisfactory response, transmitting an alert to the human agent on the display screen (Paragraphs 0006-0008, 0013-0014, 0025, 0042-0044, 0082-0083, 0118-0120, 0144, 0147-0156).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Thenthiruperai, Odinak and Dwyer as applied to claim 1 above, and further in view of Mukherjee (US Patent Application Publication No. 2012/0008754).
Regarding claim 5, Thenthiruperai, Odinak and Dwyer teach tracking sequences of utterances within the conversation, but Thenthiruperai, Odinak and Dwyer do not teach that when the human caller repeats a sequence of utterances more than one time, automatically transferring the human caller to the human agent.
However, in the similar field, Mukherjee teaches tracking sequences of utterances within the conversation and when the human caller repeats a sequence of utterances more than one time, automatically transferring the human caller to the human agent (Paragraphs 0026-0031, 0034, require caller to repeat response due to misrecognitions, 0050-0052 continuously monitor and transfer to live agent, 0055-0063).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Thenthiruperai, Odinak and Dwyer to automatically transfer the human caller to the human agent when the human caller repeats a sequence of utterances more than one time as taught by Mukherjee in order to “directly transfer the caller to a live agent, or other desired actions to relieve agitation or frustration of the caller during a call session” (Mukherjee, Paragraphs 0052).
Regarding claim 6, Mukherjee teaches monitoring a decibel level of a voice of the human caller and when the decibel level reaches a level greater than 60 decibels, automatically transferring the human caller to the human agent (Paragraphs 0035-0039, 0050-0052, Note: the specific value of decibel level is an implementation choice known to a person of ordinary skill in the art.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thenthiruperai, Odinak and Dwyer as applied to claim 1 above, and further in view of Meriaz (US Patent No. 8,243,724).
Regarding claim 9, Thenthiruperai teaches various manners of call delays, but Thenthiruperai, Odinak and Dwyer do not teach the human caller's delay is a delay due to a selection of a link provided by the Al engine in a text-message in response to the conversation.
However, in the similar field, Meriaz teaches the human caller's delay is a delay due to a selection of a link provided in a text-message in response to the call (Figs. 18-19, col. 11 ll. 45-col. 12 ll. 28, col. 15 ll. 23-30, ll. 44-59).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Thenthiruperai, Odinak and Dwyer with the human caller's delay due to a selection of a link provided in a text-message in response to the call as taught by Meriaz in order to provide “a voice prompt asking the user whether she wishes to delay the call” (Meriaz, col. 12 ll. 24-25).
Claims 11-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thenthiruperai (US Patent No. 7,436,948), and further in view of Odinak (US Patent Application Publication No. 2012/0069975), and further in view of Meriaz (US Patent No. US Patent No. 8,243,724).
Regarding claim 11, Thenthiruperai teaches an interactive voice response system ("IVR") (Fig. 1) comprising:
a telephony server (Fig. 1 item 22) configured to: receive an initiation of a conversation submitted by a human caller using a communication network, the conversation comprising voice inputs associated with a request, the voice inputs generated by the human caller (col. 3 ll. 43-45, col. 5 ll. 4-9, ll. 55-62);
provide an interface for the human caller to interact with an artificial intelligence ("Al") engine over the communication network (Fig. item 32, col. 4 ll. 12-40); and
transmit to the human caller, over the communication network, responses to the voice inputs generated by the Al engine (col. 4 ll. 48-col. 5 ll. 3, col. 5 ll. 57-67); and
an application server hosting the Al engine (Fig. 1 item 16) configured to:
receive, continuously, from the telephony server, the voice inputs generated by the human caller and the responses to the voice inputs generated by the Al engine; generate a machine interpretation of the voice inputs (col. 4 ll. 4-11, ll. 36-40, col. 4 ll. 48-col. 5 ll. 3, col. 5 ll. 55-67); monitor the voice inputs by: tracking a length of time of the voice inputs generated by the human caller; and monitoring the responses to the voice inputs generated by the Al engine; and wherein when the length of time is equal to a first pre-determined amount of time and a satisfactory response to the request has not yet been provided by the Al engine, the satisfactory response comprising a response that triggers a human caller delay of a second pre-determined amount of time, the application server is configured to: transmit an instruction to the telephony server to automatically transfer the human caller to a human agent (i.e. the satisfactory response that triggers the caller delay which in one embodiment of disclosure is a satisfactory response that causes termination of call is not provided and hence the call is still active that can be transferred.) (col. 3 ll. 32-37, col. 4 ll. 41-47, col. 6 ll. 2-5, col. 6 ll. 20-col. 7 ll. 4, col. 7 ll. 54-56, ll. 60-62, col. 8 ll. 17-20, generating prompt to route to live operator to continue conversation when threshold time is reached, and caller encountered delay in multiple levels with multiple threshold times) (col. 1 ll. 48-col. 3 ll. 3, col. 3 ll. 23-col. 8 ll. 34 for complete details).
Thenthiruperai obviously teaches transferring to live operator with voice inputs and continuing the conversation with the human caller and the human agent, but Thenthiruperai does not explicitly teach the human caller's delay being a delay due to a selection of a link provided by the Al engine in a text-message in response to the conversation, and Thenthiruperai does not explicitly teach to link a terminal accessible by the human agent to the application server; transmit to the human agent, the machine interpretation of the voice inputs and the responses generated by the Al engine; 24continue the conversation, via the terminal, between the human caller and the human agent; simultaneous to the continuing of the conversation, continue to provide the voice inputs generated by the human caller to the Al engine; and based on the continuing conversation and the machine interpretation of the voice inputs, determine by the human agent, the request of the human caller, the request being associated with the voice inputs generated by the human caller.
However, in the similar field, Odinak teaches to link a terminal accessible by the human agent to the application server (agent console linked to messaging server and script engine); transmit to the human agent, the machine interpretation of the voice inputs and the responses generated by the Al engine (agent display with transcribed utterances of caller and messages to be synthesized by script engine); 24continue the conversation, via the terminal, between the human caller and the human agent; simultaneous to the continuing of the conversation, continue to provide the voice inputs generated by the human caller to the Al engine; and based on the continuing conversation and the machine interpretation of the voice inputs, determine by the human agent, the request of the human caller, the request being associated with the voice inputs generated by the human caller (agent and caller communicating with agent viewing call messages and determining caller request and corresponding response messages) (Paragraphs 0012-0025, 0048-0111).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Thenthiruperai to link a terminal accessible by the human agent to the application server (agent console linked to messaging server and script engine); transmit to the human agent, the machine interpretation of the voice inputs and the responses generated by the Al engine (agent display with transcribed utterances of caller and messages to be synthesized by script engine); 24continue the conversation, via the terminal, between the human caller and the human agent; simultaneous to the continuing of the conversation, continue to provide the voice inputs generated by the human caller to the Al engine; and based on the continuing conversation and the machine interpretation of the voice inputs, determine by the human agent, the request of the human caller, the request being associated with the voice inputs generated by the human caller as taught by Odinak so that “agents can listen to or read transcribed customer utterances and text messages, thereby each allowing their attention to be split among multiple calls” (Odinak, Paragraph 0022).
Thenthiruperai and Odinak do not explicitly teach the human caller's delay being a delay due to a selection of a link provided by the Al engine in a text-message in response to the conversation.
However, in the similar field, Meriaz teaches the human caller's delay is a delay due to a selection of a link provided in a text-message in response to the call (Figs. 18-19, col. 11 ll. 45-col. 12 ll. 28, col. 15 ll. 23-30, ll. 44-59).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Thenthiruperai and Odinak with the human caller's delay due to a selection of a link provided in a text-message in response to the call as taught by Meriaz in order to provide “a voice prompt asking the user whether she wishes to delay the call” (Meriaz, col. 12 ll. 24-25).
Regarding claim 12, Odinak teaches to continuously provide to the human agent, a voice-to-text rendition of the continuing conversation on a display screen, the display screen positioned within proximity of the human agent (Paragraphs 0060, 0062, 0069-0070, 0077, 0080 user speech utterance converted to text and displayed to agent).
Regarding claim 13, Odinak teaches following the determination of the request of the human caller, the application server is further configured to: receive, from the human agent, a selected response associated with the request, the selected response being the satisfactory response; pause the terminal linking the human agent; and provide, by the Al engine, the selected response to the human caller (Paragraphs 0060-0061, 0066-0067, 0070-0077, 0081-0091 agent viewing transcribed caller speech, responding with response/message, transferred to script engine to be synthesized as text-to-speech voice delivered to the caller).
Regarding claim 16, Thenthiruperai teaches the first pre-determined amount of time is a length of time equal to or greater than 25 seconds (col. 7 ll. 60-col. 8 ll. 6 programmable timer).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thenthiruperai, Odinak and Meriaz as applied to claim 13 above, and further in view of Dwyer (US Patent Application Publication No. 2015/0195406).
Regarding claim 14, Thenthiruperai, Odinak and Meriaz do not teach when the selected response provided by the Al engine to the human caller is not the satisfactory response, the application server is configured to transmit an alert to the human agent on the display screen.
However, in the similar field, Dwyer teaches when the selected response provided by the Al engine to the human caller is not the satisfactory response, the application server is configured to transmit an alert to the human agent on the display screen (Paragraphs 0006-0008, 0013-0014, 0025, 0042-0044, 0082-0083, 0118-0120, 0144, 0147-0156).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Thenthiruperai, Odinak and Meriaz to transmit an alert to the human agent on the display screen when the selected response provided by the Al engine to the human caller is not the satisfactory response as taught by Dwyer so that “The visual indicator may indicate the results of the real time or near real time evaluation by one of blinking, vibrating, shaking, moving, changing color, and changing category label” (Dwyer, Paragraph 0025).
Regarding claim 15, Dwyer teaches to change a background-color on the display screen to alert the human agent (Paragraphs 0007, 0025, 0044, 0118-0119, 0144, 0151-0155) when the selected response provided by the Al engine (Paragraphs 0006-0007, 0011, 0082, 0096 IVR session with voice-to text conversion) to the human caller is not the satisfactory response (Paragraphs 0006-0008, 0013-0014, 0025, 0042-0044, 0082-0083, 0120, 0144, 0147-0156 and throughout the art, performing sentiment/ emotional analysis to flag the agent with different color display).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thenthiruperai, Odinak and Meriaz as applied to claim 11 above, and further in view of Mukherjee (US Patent Application Publication No. 2012/0008754).
Regarding claim 17, Thenthiruperai and Odinak teach tracking sequences of utterances within the conversation, but Thenthiruperai, Odinak and Meriaz do not teach that when the human caller repeats a sequence of utterances more than one time, transmit an instruction to the telephony server to automatically transfer the human caller to the human agent.
However, in the similar field, Mukherjee teaches tracking sequences of utterances within the conversation and when the human caller repeats a sequence of utterances more than one time, transmit an instruction to the telephony server to automatically transfer the human caller to the human agent (Paragraphs 0026-0031, 0034, require caller to repeat response due to misrecognitions, 0050-0052 continuously monitor and transfer to live agent, 0055-0063).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Thenthiruperai, Odinak and Meriaz to transmit an instruction to the telephony server to automatically transfer the human caller to the human agent when the human caller repeats a sequence of utterances more than one time as taught by Mukherjee in order to “directly transfer the caller to a live agent, or other desired actions to relieve agitation or frustration of the caller during a call session” (Mukherjee, Paragraphs 0052).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thenthiruperai (US Patent No. 7,436,948), and further in view of Odinak (US Patent Application Publication No. 2012/0069975), and further in view of Dwyer (US Patent Application Publication No. 2015/0195406), and further in view of Mukherjee (US Patent Application Publication No. 2012/0008754).
Regarding claim 18, Thenthiruperai teaches a method for leveraging artificial intelligence to integrate human and machine responses within an interactive voice response ("IVR") (Fig. 1) system, the method comprising:
24receiving an initiation of a conversation with a human caller and an artificial intelligence ("Al") engine (Fig. 1 item 16 providing application layer interaction), the conversation comprising a request from the human caller (col. 3 ll. 43-45, col. 5 ll. 4-9, ll. 55-62);
providing, to the Al engine, voice inputs generated by the human caller (col. 4 ll. 4-11, ll. 36-40, col. 5 ll. 55-62);
tracking: sequences of utterances extracted from the voice inputs; responses provided by the Al engine (col. 4 ll. 4-11, ll. 36-40, col. 4 ll. 48-col. 5 ll. 3, col. 5 ll. 55-67); and automatically transferring the human caller and the voice inputs to a human agent when: a satisfactory response to the request has not yet been provided by the Al engine, the satisfactory response comprising a response that triggers a delay of the human caller of a second pre-determined amount of time (i.e. the satisfactory response that triggers the caller delay which in one embodiment of disclosure is a satisfactory response that causes termination of call is not provided and hence the call is still active that can be transferred.) (col. 3 ll. 32-37, col. 4 ll. 41-47, col. 6 ll. 2-5, col. 6 ll. 20-col. 7 ll. 4, col. 7 ll. 54-56, ll. 60-62, col. 8 ll. 17-20, routing to live operator to continue conversation when threshold time is reached, and caller encountered delay in multiple levels with multiple threshold times) (col. 1 ll. 48-col. 3 ll. 3, col. 3 ll. 23-col. 8 ll. 34 for complete details).
Thenthiruperai obviously teaches transferring to live operator with voice inputs and continuing the conversation with the human caller and the human agent, but Thenthiruperai does not explicitly teach determining a sequence of utterances from the sequences of utterances repeated more than once, and Thenthiruperai does not explicitly teach based on the continuing conversation and the voice inputs, determining, by the human agent, a type of request; receiving a selected response provided by the human agent based on the determination of the type of request; transferring back the human caller to the Al engine to provide the selected response to the human caller; and wherein, when the selected response provided by the Al engine is not the satisfactory response, the method comprises: transmitting an alert to the human agent on a display screen positioned within proximity of the human agent; 26transferring back the human caller to the human agent; and completing the conversation via the human agent.
However, in the similar field, Odinak teaches based on the continuing conversation and the voice inputs, determining, by the human agent, a type of request; receiving a selected response provided by the human agent based on the determination of the type of request; transferring back the human caller to the Al engine to provide the selected response to the human caller (Paragraphs 0060-0062, 0066-0067, 0069-0077, 0081-0091 agent viewing transcribed caller speech, responding with response/message, transferred to script engine to be synthesized as text-to-speech voice delivered to the caller) (Paragraphs 0048-0111 for complete details).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Thenthiruperai to determine by the human agent, based on the continuing conversation and the voice inputs, a type of request; receive a selected response provided by the human agent based on the determination of the type of request; transfer back the human caller to the Al engine to provide the selected response to the human caller as taught by Odinak so that “agents can listen to or read transcribed customer utterances and text messages, thereby each allowing their attention to be split among multiple calls” (Odinak, Paragraph 0022).
Thenthiruperai and Odinak do not teach when the selected response provided by the Al engine is not the satisfactory response, the method comprises: transmitting an alert to the human agent on a display screen positioned within proximity of the human agent; 26transferring back the human caller to the human agent; and completing the conversation via the human agent.
However, in the similar field, Dwyer teaches when the selected response provided by the Al engine is not the satisfactory response, the method comprises: transmitting an alert to the human agent on a display screen positioned within proximity of the human agent (Paragraphs 0006-0008, 0011, 0013-0014, 0025, 0042-0044, 0082-0083, 0096, 0118-0120, 0144, 0147-0156 and throughout the art, performing sentiment/ emotional analysis to flag the agent with different color display when caller/customer is not satisfied).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Thenthiruperai and Odinak to transmit an alert to the human agent on a display screen positioned within proximity of the human agent when the selected response provided by the Al engine is not the satisfactory response as taught by Dwyer so that “The visual indicator may indicate the results of the real time or near real time evaluation by one of blinking, vibrating, shaking, moving, changing color, and changing category label” (Dwyer, Paragraph 0025).
Note: Dwyer teaches when the selected response provided is not the satisfactory response then alert the human agent (Paragraphs 0006-0008, 0013-0014, 0025, 0042-0044, 0082-0083, 0118-0120, 0144, 0147-0156), and Odinak teaches agent intervention in the call any time (Paragraphs 0077-0090). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Thenthiruperai, Odinak and Dwyer to transfer back the human caller to the human agent to complete the conversation when the caller is not satisfied instead of just alerting the agent.
Thenthiruperai, Odinak and Dwyer do not teach that when the human caller repeats a sequence of utterances more than one time, automatically transferring the human caller to the human agent.
However, in the similar field, Mukherjee teaches tracking sequences of utterances within the conversation and when the human caller repeats a sequence of utterances more than one time, automatically transferring the human caller to the human agent (Paragraphs 0026-0031, 0034, require caller to repeat response due to misrecognitions, 0050-0052 continuously monitor and transfer to live agent, 0055-0063).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Thenthiruperai, Odinak and Dwyer to automatically transfer the human caller to the human agent when the human caller repeats a sequence of utterances more than one time as taught by Mukherjee in order to “directly transfer the caller to a live agent, or other desired actions to relieve agitation or frustration of the caller during a call session” (Mukherjee, Paragraphs 0052).
Regarding claim 19, Mukherjee teaches when at least two or more utterances within the sequence of utterances is repeated in a subsequent sequence of utterances, automatically transferring the human caller to the human agent (Paragraphs 0026-0031, 0034, require caller to repeat response due to misrecognitions, 0050-0052 continuously monitor and transfer to live agent, 0055-0063).
Regarding claim 20, Odinak teaches simultaneous to the continuing conversation, continuing to provide the voice inputs generated by the human caller to the Al engine (Paragraphs 0060, 0062, 0069-0070, 0077, 0080).

Allowable Subject Matter
Claim 8 is objected to as it is rejected under 35 USC 112 as indicated above.
The above objection(s) is (are) based on the claim(s) as presently set forth in its (their) totality. It should not be interpreted as indicating that amended claim(s) broadly reciting certain limitations would be allowable. A more detailed reason(s) for allowance may be set forth in a subsequent Notice of Allowance if and when all claims in the application are put into a condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653